382 U.S. 158 (1965)
UNITED STATES
v.
MARYLAND FOR THE USE OF MEYER ET AL.
No. 543.
Supreme Court of United States.
October Term, 1963.
Certiorari denied December 16, 1963.
Rehearing denied December 7, 1964.
Rehearing and certiorari granted and case decided November 22, 1965.
ON PETITION FOR REHEARING.
Solicitor General Cox, Assistant Attorney General Douglas, Morton Hollander and David L. Rose for the United States.
Louis G. Davidson, Richard W. Galiher, William E. Stewart, Jr., and Peter J. McBreen for respondents.
PER CURIAM.
The motion for leave to file a conditional petition for rehearing is granted and the petition for rehearing is also granted. The order of December 16, 1963, 375 U.S. 954, denying the petition for writ of certiorari is vacated, and the petition for writ of certiorari is granted. The judgment of the Court of Appeals for the District of Columbia Circuit is reversed in conformity with our decision in Maryland for the use of Levin et al. v. United States, 381 U.S. 41, and the case is remanded to the United States District Court for the District of Columbia for further proceedings with respect to the unresolved issues tendered in respondents' bill of complaint.
It is so ordered.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN, believing that a remand is legally unjustified, dissent from that part of the Court's order.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.